Bird, J.
(dissenting). In May, 1906, the complainant purchased lot 1, block 264, in the city of Muskegon, at a tax sale, for the delinquent taxes of 1903. He afterwards received a deed therefor from the auditor general, and gave the statutory notice to terminate the period of redemption to all of the defendants save appellant, whose tax deed was not at that time of record. He then filed this bill to quiet his title thereto.
The appellant contends that complainant is not entitled to the relief prayed, because the statutory notice served upon the other defendants was defective, and several defects therein are pointed out, chief of which is because the notice stated that they would be entitled to a reconveyance upon payment of the sum named therein, at any time within six months after the service of the notice, instead of any time within six months after the return of service of the notice. The notice prescribed by Act No. 229 of the Public Acts of 1897 provided that the owner and mortgagee of the premises should be advised as to the time in which they could redeem, as follows:
“That you are entitled to a reconveyance thereof at any time within six months after service upon you of this notice.”
This part of the notice was later amended by Act No. 142 of the Public Acts of 1905, to read:
*523“That you are entitled to a reconveyance thereof, at any time within six months after return of service of this notice.”
The notice served upon defendant was in form a compliance with the law of 1897, although it was served after the amendment took effect, and we are now asked to hold that such notice is valid. Doubtless the effect intended by the amendment was to lengthen the time for redemption, as more or less time usually elapses after service and before return is made, but in fact it did not have that effect, as this court had already construed Act No. 229, holding that the period of limitation did not commence to run until the return was made and filed. Pike v. Richardson, 136 Mich. 414 (99 N. W. 398). We recognize, however, the importance of this notice to those interested in the title to real property, and it was evidently the intention of the legislature, not only that such persons should be advised, but correctly advised as to the time when their rights would expire by limitation. This is made manifest by the fact that the legislature itself prescribed the form of the notice to be given. The question is therefore presented whether we shall hold that the form of the notice prescribed by the Public Acts of 1897, aided by a construction thereof by this court, is equivalent to a notice in accordance with the amended form prescribed' by the Public Acts of 1905. If we hold that it is, then a landowner could be served with a notice which would clearly mislead him as to the time in which he could redeem, unless he happened to have knowledge of the construction this court has placed thereon. We are of the opinion that the purpose of this legislation will be better conserved by holding that the form of the notice prescribed by the statute should be strictly followed, and that a failure in this respect will invalidate the notice. Having reached this conclusion, it
*524The decree should be reversed, and the bill dismissed, with costs of this court to defendant, will be unnecessary to consider the other assignments of error.
Kuhn, J., concurred with Bird, J.